Exhibit 10.1

 

LOGO [g141601g93c24.jpg]   

Thomas Carroll

Executive Vice President

Chief Human Resources Officer

 

4101 Winfield Road

Warrenville, IL 60555

T: 630-322-6005 F: 630-322-6994

thomas.carroll@rrd.com

February 29, 2016

We are pleased to inform you that the HR Committee of the RR Donnelley Board of
Directors has decided to provide full and immediate payment of the unvested
portion of your 2013 and 2014 retention awards in the event your employment is
terminated by your employer without cause prior to vest date. For the avoidance
of doubt, this would not apply to the transfer of your employment to Donnelley
Financial Solutions or LSC Communications (in connection with their spin-offs)
or the transfer of your employment within the RRD control group (prior to these
spin-offs).

This change is effective immediately.

 

LOGO [g141601g43w66.jpg]

Thomas Carroll

EVP, CHRO

RR Donnelley

 

LOGO [g141601g00r15.jpg]